Citation Nr: 0424824	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-12 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for herniated nucleus pulposus at L4-S1 status 
post laminectomy, laminotomy, diskectomy, and foraminotomy 
with scar.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 2000.     

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in September 2000 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Seattle, Washington, which granted service connection for a 
herniated nucleus pulposus at L4-S1 status post a 
laminectomy, laminotomy, diskectomy, and foraminotomy with a 
scar and assigned a 20 percent disability evaluation from 
September 1, 2000.  The veteran expressed disagreement with 
the disability evaluation and he filed a timely appeal.  In a 
January 2004 rating decision, the RO assigned a 40 percent 
disability evaluation to the lumbar spine disability.  

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

The September 2000 rating decision denied entitlement to 
service connection for a scar of the right scapular area, a 
right elbow disability, and a left elbow disability.  The 
veteran filed a timely appeal with respect to these issues.  
The September 2000 rating decision granted service connection 
for hiatal hernia with gastroesophageal reflux disease which 
was rated as 10 percent disabling; hypertension with 
hypercholesterolemia, hypertriglyceridemia, and 
hyperlipidemia which was rated as 10 percent disabling; 
hemorrhoids which was rated as zero percent disabling; a mass 
of the right thoracic area which was rated a zero percent 
disabling; and allergic rhinitis which was rated as zero 
percent disabling.  The veteran expressed disagreement with 
the disability evaluations assigned and he filed a timely 
appeal.  However, at the hearing before the Board in April 
2004, the veteran withdrew his appeals as to these issues.  
He also submitted a signed written statement which indicted 
that he withdrew all the issues on appeal except for the 
issue of entitlement to an increased initial disability 
rating for the lumbar spine disability.  Therefore, these 
issues are no longer before the Board.  See 38 C.F.R. 
§ 20.204 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103 (West Supp. 
2004)) requires VA to advise a claimant of the evidence 
needed to substantiate the claim, of what evidence the 
claimant is responsible for obtaining, and of what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has 
also undertaken to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
The veteran has not been provided this notice with regard to 
his claim for entitlement to an initial disability evaluation 
in excess of 40 percent for herniated nucleus pulposus at L4-
S1 status post laminectomy, laminotomy, diskectomy, and 
foraminotomy with scar.

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

A VA examination is necessary in order to determine the 
current severity of the service-connected herniated nucleus 
pulposus at L4-S1 status post laminectomy, laminotomy, 
diskectomy, and foraminotomy with scar.  While this appeal 
was pending, the applicable rating criteria for lumbar spine 
disabilities were amended effective September 23, 2002.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002).  The criteria 
were again amended effective September 26, 2003.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  Another VA examination 
is needed because the VA examination report of record is 
inadequate for rating the lumbar spine disability in 
accordance with the new criteria.  

The new criteria provide for rating the veteran's disability 
on the combination of its orthopedic and neurologic 
manifestations.  Id.  The Board finds specifically that the 
veteran should be afforded a VA neurologic examination to 
determine the neurologic manifestations of the lumbar spine 
disability.    

Review of the record reveals that the veteran is treated for 
the lumbar spine disability at the Madigan Army Hospital.  
The claims folder contains treatment records from the Madigan 
Army Hospital from January 2001 to March 2003.  At the Board 
hearing in April 2004, the veteran testified that he had 
recently been treated at Madigan Army Hospital for his lumbar 
spine disability.  The Board is obligated to seek these 
records prior to adjudicating the appeal.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should provide the 
veteran with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) pertaining to the claim 
of entitlement to an initial disability 
evaluation in excess of 40 percent for 
herniated nucleus pulposus at L4-S1 
status post laminectomy, laminotomy, 
diskectomy, and foraminotomy with scar.

2.  The AMC or RO should obtain all 
records of the veteran's treatment for 
the lumbar spine disability at the 
Madigan Army Hospital dated since March 
2003.

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature, extent, and 
severity of the service-connected 
herniated nucleus pulposus at L4-S1 
status post laminectomy, laminotomy, 
diskectomy, and foraminotomy with scar.  

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  

The examiner should report whether the 
lumbar spine disability is severe with 
recurring attacks and intermittent 
relief, or pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of diseased disc, 
with little intermittent relief.

The examiner should indicate whether the 
veteran's degenerative disc disease of 
the lumbar spine has required any periods 
of doctor prescribed bed rest.  

The examiner should also indicate if the 
disc disease results in partial or 
complete paralysis, neuralgia or neuritis 
of any nerve.  If so, the examiner should 
specify the nerve involved, and express 
an opinion as to whether any partial 
paralysis, neuritis or neuralgia is mild, 
moderate or severe.    

4.  Then the AMC or RO should 
readjudicate the issue on appeal with 
consideration of the old and current VA 
regulations for rating spine 
disabilities.  If the claim remains 
denied, issue a supplemental statement of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


